DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 3/7/22, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Bashandy (US 20200328971 A1) in view of Bockwoldt (US 20110280137 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 6, 7, 11, 12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bashandy (US 20200328971 A1) in view of Bockwoldt (US 20110280137 A1).
Regarding Claim 1, 11

Bashandy teaches:

A method performed by a network node for identifying flows the method comprising: receiving, by the network node, a packet comprising multiple sequential headers (¶33-37 receiving a particular Segment Routing (SR) packet by a particular node in a network, wherein as received, the particular SR packet includes: an outer Internet Protocol (IP) header with an IP Destination Address having a value of a particular IP address of the particular node, a first SR Header (SRH), and a second SRH (multiple sequential headers), ¶46 wherein as received, the particular SR packet includes: an outer Internet Protocol (IP) header with an IP Destination Address having a value of a particular IP address of the particular node, a first SR Header (SRH), and a second SRH, a packet that has multiple Segment Routing Headers)); 

Bashandy does not teach:

determining, by the network node, whether data contained in the multiple sequential headers of the packet matches all segments of a multi-segment flow specification (spec);

processing, by the network node, the packet according to an action specified in the multi-segment flow spec when the data contained in the multiple sequential headers of the packet matches all segments of the multi-segment flow spec.

Bockwoldt teaches:

determining, by the network node, whether data contained in the multiple sequential headers of the packet matches all segments of a multi-segment flow specification (spec) (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) 348 that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54); and 

processing, by the network node, the packet according to an action specified in the multi-segment flow spec when the data contained in the multiple sequential headers of the packet matches all segments of the multi-segment flow spec (¶54 ¶57 packet group identifier (PGID) may be extracted from the received packet, for example, by the test data extractor 462. The extracted packet group identifier may identify the packet as a member of a specific packet group, ¶55 update these and numerous other traffic statistics each time a packet is received. Updating traffic statistics may include replacing data fields read from the statistics memory 465 with new information associated with the received packet). 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 

Regarding Claim 2, 12
Bashandy-Bockwoldt teaches:

The method of claim 1.

Bockwoldt teaches:

The method of claim 1, wherein the action is to drop the packet (¶48 The header 342 may include a plurality of cascaded headers corresponding to sequential communications protocol layers).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 


Regarding Claim 3, 13

Bashandy-Bockwoldt teaches:

The method of claim 1.

Bockwoldt teaches:

The method of claim 1, wherein determining whether data contained in the multiple sequential headers of the packet matches all segments of the multi-segment flow spec comprises: retrieving, by the network node, a first segment type identifier for a first segment of the multi-segment flow spec (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54); 

determining, by the network node, whether the segment interpreted under the first segment type identifier match a corresponding first header of the packet (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54); 

retrieving, by the network node, a second segment type identifier for a second segment of the multi-segment flow spec (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54); and 

determining, by the network node, whether the second segment interpreted under the second segment type identifier match a corresponding second header of the packet (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 


Regarding Claim 4, 14
Bashandy-Bockwoldt teaches:

The method of claim 1.

Bockwoldt teaches:
The method of claim 1, wherein each segment in the multi-segment flow spec is associated with a segment type identifier (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 

Regarding Claim 6, 16
Bashandy-Bockwoldt teaches:

The method of claim 4.

Bockwoldt teaches:
The method of claim 4, wherein the segment type identifier for a segment in the multi- segment flow spec is specified within the segment of the multi-segment flow spec (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54) .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 

Regarding Claim 7, 17
Bashandy-Bockwoldt teaches:

The method of claim 4.

Bockwoldt teaches:
 The method of claim 4, wherein segment type identifiers for segments in the multi-segment flow spec are located at a beginning of the multi-segment flow spec (¶49 test data fields 346 may include a signature that allows the packet receiver to locate the test data fields and a packet group identifier (PGID) (a first segment type identifier) that identifies each received packet as a member of a respective packet group (matches all segments of a multi-segment flow specification (spec), ¶54).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy in light of Bockwoldt in order for reporting network traffic data, the test traffic for each traffic item may be organized into flows, where a "flow" is any plurality of packets for which network traffic statistics are reported (Bockwoldt ¶13). 




Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bashandy-Bockwoldt as applied to claim1 above, and further in view of Wang (US 20190104060 A1).

Regarding Claim 5, 15

Bashandy-Bockwoldt does not teach:

The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI).

Wang teaches:
The method of claim 4, wherein the segment type identifier is an Address Family Identifier (AFI) (¶115 the address family information field may include a 2-byte address family identifier (AFI), next hop network address information field may include a next hop network address.  The NLRI field may include a length field, a label field, and a prefix field)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy-Bockwoldt in light of Wang in order to provide a data flow redirection method and system, a network device, and a control device in order to overcome a disadvantage that a quantity of adjustable data flows is relatively small due to limited space of a flow specification forwarding table (Wang ¶6).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bashandy-Bockwoldt as applied to claim 1 above, and further in view of Sahni (US 20050163122 A1).


Regarding Claim 8, 18

Bashandy-Bockwoldt does not teach:

The method of claim 1, further comprising: receiving, by the network node, a plurality of flow specs from a flow spec controller; 

and storing, by the network node, the plurality of flow specs in a data table.

Sahni teaches:

The method of claim 1, further comprising: receiving, by the network node, a plurality of flow specs from a flow spec controller (¶26 packets are routed throughout the data communication network 20 using a plurality of filter-action pairs, defining packet classification rules, stored (receiving a plurality of flow specs) in a rule table that typically resides at each of the plurality of nodes); and 

storing, by the network node, the plurality of flow specs in a data table (¶26 packets are routed throughout the data communication network 20 using a plurality of filter-action pairs, defining packet classification rules, stored in a rule table that typically resides at each of the plurality of nodes).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy-Bockwoldt in light of Sahni in order to provide classification of packets and flows within a data communications network (Sahni ¶4).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bashandy-Bockwoldt -Sahni as applied to claim 8 above, and further in view of Iwasawa (US 20210314267 A1).

Regarding Claim 9, 19

Bashandy-Bockwoldt -Sahni does not teach:

The method of claim 8, further comprising iterating, by the network node, the plurality of flow specs in order of precedence.

Iwasawa teaches: 

The method of claim 8, further comprising iterating, by the network node, the plurality of flow specs in order of precedence (¶67 classifying packets into multiple classes with different priority levels).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy-Bockwoldt -Sahni in light of Iwasawa in order to provide a method in which packets are classified into the same class, as well as in a method of classifying packets into multiple classes with different priority levels instead of classifying using 5tuple, a method of classifying packets into classes for each network condition, such as delay, throughput, and packet loss (Iwasawa ¶44).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashandy-Bockwoldt -Sahni as applied to claim 8 above, and further in view of Buchholz (US 20160035183 A1).

Regarding Claim 10, 20

Bashandy-Bockwoldt -Sahni does not teach:

The method of claim 8, further comprising processing, by the network node, the packet according to a forwarding process when the packet does not match any of the plurality of flow specs.

Buchholz teaches:

The method of claim 8, further comprising processing, by the network node, the packet according to a forwarding process when the packet does not match any of the plurality of flow specs (¶146 the packet is dropped (processing, by the network node, the packet according to a forwarding process) when it is determined that the received packet originated from a network address and port number combination which does not match an entry (plurality of flow specs) in the table stored).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bashandy-Bockwoldt -Sahni in light of Buchholz in order to provide a network service module to perform network address and port translation (NAPT) services on packets received on an internal interface (Buchholz ¶16).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445